          Case 5:18-cv-00555-XR Document 461 Filed 08/05/21 Page 1 of 2




                                    United States District Court
                                     Western District of Texas
                                      San Antonio Division

 Joe Holcombe, et. al,
        Plaintiffs,

         v.                                                     No. 5-18-cv-00555-XR
                                                                 (consolidated cases)
 United States of America,
        Defendant.


          Defendant United States’ Unopposed Motion for Summary Judgment on
          the Claims of Guadalupe Rodriguez, Jose Rodriguez, and Patsy McCain

       Defendant United States moves for summary judgment as to the wrongful death claims of

Guadalupe Rodriguez (18-cv-01151), Jose Rodriguez (18-cv-01151), and Patsy McCain (19-cv-

00691) which have all been consolidated into the above captioned and numbered case on the

grounds that these Plaintiffs have passed away during the pendency of this case. See Dkts 323,

326, and 330. Plaintiffs’ counsel and Defendant’s counsel have conferred on this issue and the

Plaintiffs do not oppose this motion.

                                        Law and Argument

       Courts "shall grant summary judgment if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law." Fed. R.

Civ. P. 56(a); Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247 (1986). The moving party

bears the initial burden of informing the court of the basis for its belief that there is no genuine

issue for trial. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).

       Actions under the FTCA are governed by state law. 28 U.S.C. § 1346(b). Here, Texas

law governs. In an action under the Texas Wrongful Death Statute (Tex. Civ. Prac. & Rem. Code

Ann. § 71.004), “[t]he damages awarded shall be divided, in shares as found by the jury in its

verdict, among the individuals who are entitled to recover and who are alive at that time.” Id.
          Case 5:18-cv-00555-XR Document 461 Filed 08/05/21 Page 2 of 2




§ 71.010. “. . . [T]he courts of [Texas] have consistently held that since the right of action

conferred by the Wrongful Death statutes is personal and for the sole benefit of the named

beneficiary that such cause of action ceases to exist upon the death of such beneficiary.” Carter

v. Van Meter, 495 S.W.2d 583, 586 (Tex. App.—Dallas 1973); see also Coffey v. Johnson, 142

S.W.3d 414, 417 (Tex. App.—Eastland 2004). As such, when a beneficiary dies before damages

are awarded, that beneficiary’s claims are extinguished. Id. Here, there is no argument or

controversy that three wrongful death claims have been extinguished by the passing of the three

beneficiaries identified above. See Dkts 323, 326, and 330. The United States is, therefore,

entitled to summary judgment on their claims.

                                            Conclusion

       For the reasons stated above, the United States respectfully requests that the Court grant

the Defendant summary judgment as to the wrongful death claims of Guadalupe Rodriguez, Jose

Rodriguez, and Patsy McCain.




                                                          Ashley C. Hoff
                                                          United States Attorney

                                                    By: /s/ James Dingivan
                                                        James Dingivan
                                                        Assistant United States Attorney
                                                        Texas Bar No. 24094139
                                                        601 NW Loop 410, Suite 600
                                                        San Antonio, Texas 78216
                                                        Telephone: (210) 384-7372
                                                        Fax: (210) 384-7312
                                                        James.dingivan@usdoj.gov
                                                        Attorneys for Defendant
                                                        United States of America




Defendant’s Unopposed Motion for Summary Judgment                                                   2
